Case 2:19-cv-00958-PA-DFM Document 36 Filed 03/25/21 Page 1 of 1 Page ID #:385

                                                                JS-6




                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  DION ANTHONY,                          Case No. CV 19-00958-PA (DFM)

          Plaintiff,                     JUDGMENT

              v.

  LOS ANGELES SHERIFF
  DEPARTMENT et al.,

          Defendants.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that the Second Amended Complaint and entire
 action are dismissed with prejudice.



  Date: March 25, 2021                    ___________________________
                                          PERCY ANDERSON
                                          United States District Judge
